Citation Nr: 0802808	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-41 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension on the basis of the 
need for regular aid and attendance of another person or by 
reason of being housebound.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
October 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to special monthly pension on 
the basis of the need for regular aid and attendance of 
another person or by reason of being housebound.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

3.  The veteran's conditions do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  He needs attendance with driving and the 
assistance of a cane for ambulation, but is generally 
independent in self-care and activities of daily living, and 
is able to leave his house at his discretion.  He has no 
physical or mental incapacity requiring regular care or 
assistance against dangers in his daily environment.

4.  The veteran is not substantially confined to his house or 
its immediate premises.


CONCLUSION OF LAW

The criteria for special monthly pension based upon the need 
of regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special Monthly Pension

The veteran seeks special monthly pension based upon the need 
for regular aid and attendance.  Special monthly pension at 
the aid and attendance rate is payable when the veteran is 
helpless or so nearly helpless that he requires the regular 
aid and attendance of another person.  To establish a need 
for regular aid and attendance, the veteran must be blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; a patient in a nursing 
home because of mental or physical incapacity; or show a 
factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-
(c), 3.352(a) (2007).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222 (1996).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  Bedridden is defined as a condition that, through 
its essential character, actually requires that the veteran 
remain in bed.  The fact that a veteran has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  The performance of the necessary aid 
and attendance service by a relative of the beneficiary or 
other member of his household will not prevent the granting 
of the additional allowance.  38 C.F.R. § 3.352.

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the aid and 
attendance rate.  38 U.S.C.A. § 1521(e) (West 2002); 38 
C.F.R. § 3.351(d) (2007).

A veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. 
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2007).

The record reflects that the veteran is status post quadruple 
coronary artery bypass graft and has been diagnosed with 
coronary artery disease, hypercholesterolemia, diabetes 
mellitus, carcinoma of the prostate, currently under 
treatment with brachytherapy, chronic obstructive pulmonary 
disease, degenerative joint disease of multiple joints, 
gastrointestinal reflux disease, diverticulosis of the colon, 
and major depression.

On examination for housebound status or permanent need for 
the regular aid and attendance of another person in September 
2005, the veteran was noted to require the assistance of 
another person for travel, in that he was not able to drive.  
On the date of the examination the veteran was not 
hospitalized, and he was determined not to be permanently 
bedridden.  The examiner noted that the veteran's last 
opthamological examination was one year ago.  The veteran, 
however, stated that he used glasses only for reading.  The 
veteran also reported that his daughter, with whom he lived, 
was managing his benefits payments.  

At the time of the examination, the veteran complained of 
pain in his hands related to arthritic changes, and right leg 
pain, particularly at night.  He reported experiencing 
episodes of dizziness with abrupt changes in position, and 
reported that he had once fallen approximately one year 
before the examination.  He described poor balance, affecting 
his ability to ambulate, and reported using a cane for 
walking both inside and outside the home.  He denied 
experiencing bladder or bowel incontinence.  

The veteran described his typical day as being spent on the 
first floor of the two-story house in which he lived with his 
daughter.  She occupied the second floor of the house, while 
the veteran lived on the first floor.  He stated that he 
generally awoke at 7:00 a.m., and did not need assistance for 
rising from bed or for walking to the bathroom.  He did, 
however, depend on his daughter to prepare his food.  He 
stated that he was able to feed and clothe himself, although 
he needed assistance in putting on shoes and socks.  He was 
also able to bathe himself, although he stated that he sat on 
a chair in the shower and needed supervision due to his 
instability.  He stated that he was able to shave himself but 
that he generally was shaved by his son or daughter.  He 
described no problems with toileting, aside from one instance 
in which he had trouble arising from the toilet after 
attending to the needs of nature due to "sleepiness" of his 
legs.  During the day, the veteran generally watched 
television and occasionally napped.  He stated that he rarely 
left the house except in order to attend a medical 
appointment or, occasionally on the weekends, to visit a 
property he had in another town.  

Physical examination revealed an average build with good 
posture.  The veteran was observed to have a steady gait with 
no spasticity, no wide gait, and no limping, scissoring, 
step-paging, or dragging of the feet.  He was determined to 
be able to walk without the assistance of another person.  
There was no gross limitation of motion of his lower 
extremities, no evidence of muscle atrophy, no contractures, 
no weakness, and no lack of coordination.  There was no 
evidence of a deficit in weight-bearing, balance, or 
propulsion.  At the time of the examination the veteran did 
not complain of low back pain, and there was no evidence of 
any deformity of the spine.  

With regard to the veteran's capacity to protect himself from 
the hazards and dangers of his daily environment, his 
limitations were determined to mainly include easy 
fatigability and right leg pain, particularly at night.  He 
was, however, determined to be able to leave the home at his 
discretion.

The Board finds that the preponderance of the evidence is 
against the award of special monthly pension based upon the 
need for regular aid and attendance.  The veteran's 
diminished visual acuity is limited to reading only; at all 
other times the veteran is not in need of corrective devices 
for his eyesight.  The veteran thus does not have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  
Accordingly, he does not meet the criteria of blindness, or 
near blindness.  Additionally, as the veteran reported that 
he lives at home with his daughter, he does not meet the 
criteria of confinement to a nursing home due to mental or 
physical incapacity.  He does not have disabilities that 
could be assigned a total schedular rating with an additional 
60 percent rating.  

The veteran also does not meet the criteria to establish a 
factual need for aid and attendance of another person.  While 
he has reported that he requires assistance with traveling 
due to the fact that he cannot drive, and has reported that 
he requires assistance with putting on his socks and shoes, 
the evidence as a whole does not suggest that the veteran 
would be unable to dress, feed himself, or attend to his 
hygiene needs without the assistance of others.  No 
functional limitations of the upper extremities were found on 
examination in September 2005.  He is able to walk with the 
assistance of a cane and on his own for short distances.  

The Board also finds that a preponderance of the evidence is 
against the claim for special monthly compensation by reason 
of being housebound.  The evidence does not show that he is 
housebound.  On VA examination in September 2005, the veteran 
was found to be able to leave the home and its immediate 
premises.  While the veteran does have difficulty balancing 
and easy fatigability due to his non-service-connected 
orthopedic disabilities, he is not confined to his house by 
his disabilities.

The Board finds that the weight of the evidence does not show 
that the veteran meets the requirements for special monthly 
compensation based upon the need for regular aid and 
attendance or by reason of being housebound.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2005, and a 
rating decision in March 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Special monthly pension based upon the need for aid and 
attendance or by reason of being housebound is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


